tcmemo_2009_142 united_states tax_court bruce a and donna m rice petitioners v commissioner of internal revenue respondent docket no filed date robert e reetz jr and carleton a davis for petitioners huong t bailie for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 for after concessions there 1all section references are to the internal_revenue_code for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated are two issues for decision the first issue is whether proceeds from the sale of excess lots are properly classified as capital or ordinary under sec_1221 resolution of this issue depends on whether the excess lots were held primarily_for_sale_to_customers in the ordinary course of business or were held for investment purposes we hold that the excess lots were held for investment purposes and the proceeds are capital_gains_and_losses the second issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are not findings_of_fact the parties have stipulated some facts the stipulation of facts and the accompanying exhibits are incorporated by this reference and are so found petitioners resided in texas when they filed the petition petitioners live and work in texas where they have a business that designs and administer sec_401 plans and manages investments for trust instruments k plans and individuals mr rice is a certified_public_accountant cpa and did tax planning and consulting work at accounting firms before he and his wife started their own business petitioners were successful in this business reporting income in excess of a million dollar sec_2respondent included alternative figures regarding the calculation of basis but provided insufficient information for us to address this issue each year from their business they provided an accountant with information regarding their finances for and he prepared the income_tax return they filed petitioners’ dream home petitioners were looking to purchase a lot in austin to build their dream home petitioners looked at two other properties before settling on the lot they purchased the first property included half-acre lots for dollar_figure each but petitioners would have needed to buy at least two lots for their dream home the second property they considered offered larger lots but was in an undesirable location petitioners saw a sign advertising acres of undeveloped property in a desirable location near a preserve they took down the sign put it in their car and made an inquiry the same day petitioners purchased the property within a week for dollar_figure with no financing the property was for sale as a unit--it was not subdivided and petitioners had no option to purchase a portion of it petitioners initially wanted to keep the entire property for themselves for their dream home ultimately mrs rice changed her mind mr rice still wanted to keep the entire property and build a single home for them and their two children but mrs rice decided that she did not want to live on the property alone for fear of feeling isolated mr rice wanted the house to be his wife’s dream home so he relented they decided to subdivide the property to share it with others division of the property petitioners had never engaged in the sale of real_estate other than sales of their own personal residences before they purchased this property nor have they engaged in it since petitioners first identified the portion of the property they wanted for their lot this lot was the largest and was in a desirable place on the property petitioners had to hire consultants for zoning access water and wastewater service construction and environmental issues after they decided to subdivide the property they hired a consultant to provide a subdivision layout petitioners applied for and received a zoning change to subdivide and develop the property petitioners divided the property into ten smaller lots reserving eight lots for homes and two lots for environmental purposes construction of their dream home petitioners were building their dream home and they wanted to create a certain aesthetic for their home and its surroundings they changed the name of the subdivision from mesa vista to sette terra after seeing cinque terre on a trip to the italian riviera they did not want just any neighbors they wanted neighbors with money they registered the subdivision for a homeowner’s association and executed a declaration of covenants conditions and restrictions which applied to all the lots in the subdivision other than lots and that fell outside the subdivision petitioners took two years to construct their dream home they hired an architect to build it in an italian style the home has big_number square feet of interior space and big_number square feet of garages and porches petitioners devoted a significant amount of their spare time to building their home and their home was the focus of their attention sales and advertising activities petitioners did not devote much time to selling the excess lots they made their first lot sale to friends in in two years after their first sale they placed a wooden sign at the entrance to the subdivision advertising that sette terra had lots available for sale this was their only advertising petitioners sold all their lots through word of mouth rather than the sign or other advertising the lot sales petitioners sold lot sec_1 and next the lots at issue lots and were excess lots that were sold together because only one of them was suitable for construction these sales occurred in four years after the first sale and two years after petitioners displayed the sign petitioners sold lots and at a loss to mrs rice’s sister and her husband related_party sale petitioners sold another excess lot lot to friends the same year and they realized an dollar_figure gain from that sale remaining lot sales petitioners eventually sold the four remaining excess lots one of which was an environmental lot attached to another property to friends and acquaintances reserving a lot for their daughter these sales occurred in and but are not at issue petition respondent issued a deficiency_notice challenging petitioners’ characterization of the sales of lot sec_1 and in respondent also challenged the loss petitioners claimed for the related_party sale petitioners timely filed a petition for redetermination with this court opinion this case presents two issues we discuss each in turn i capital_gain or ordinary_income this first issue is whether petitioners who purchased a property to build their dream house properly claimed capital_gains treatment on their sale of lot the answer depends upon whether petitioners held the property primarily_for_sale_to_customers in the ordinary course of business or if it was held alternatively as a capital_asset if they held the property primarily for sale in the ordinary course as respondent argues the proceeds to petitioners will be treated as ordinary_income and we must sustain respondent’s determination with respect to that income if the property was held as a capital_asset then we must find for petitioners on this issue a sec_1221 the parties agree that we must look to sec_1221 to determine whether the property petitioners sold was held primarily_for_sale_to_customers in the ordinary course of their trade_or_business so as to be denied treatment as a capital_asset a capital_asset is broadly defined as property held by the taxpayer whether connected with his or her trade_or_business subject_to a number of exceptions sec_1221 these exceptions include stock_in_trade property of a kind that is properly included in a taxpayer’s inventory and property_held_primarily_for_sale to customers in the ordinary course of a taxpayer’s trade_or_business sec_1221 the united_states supreme court has defined primarily as used in this context to mean principally or of first importance 383_us_569 526_f2d_409 5th cir the question of whether property is held 3they agree that sec_1237 does not apply primarily_for_sale_to_customers in the ordinary course of a taxpayer’s business is purely factual and to answer it we look to the taxpayer’s intent at the time he or she disposes of the property 63_tc_149 raymond v commissioner tcmemo_2001_96 citing 89_tc_467 generally we examine several different factor sec_4 when analyzing such a scenario including the taxpayer’s purpose in acquiring the property the purpose for which the property was subsequently held the taxpayer’s everyday business and the relationship 4the court_of_appeals for the fifth circuit where appeal in this case would lie has enumerated similar factors to determine whether property is held for investment or for sale the nature and purpose of the acquisition of the property and the duration of the ownership the extent and nature of the taxpayer’s efforts to sell the property the number extent continuity and substantiality of the sales the extent of subdividing developing and advertising to increase sales the use of a business office for the sale of the property the character and degree of supervision or control exercised by the taxpayer over any representative selling the property and the time and effort the taxpayer habitually devoted to the sales 417_f2d_905 5th cir all factors are not equal 615_f2d_171 5th cir 526_f2d_409 5th cir substantiality and frequency of sales are among the most important factors and improvements to land solicitation and advertising efforts and brokerage activities also play a significant role in the analysis biedenharn realty co v united_states supra pincite the taxpayer’s claim to capital_gain is accorded greater deference when sales are few and isolated rather than when they are particularly numerous and extend over a long period id pincite our holding would be the same under these similar factors of the income from the property to total income the frequency continuity and substantiality of sales of property the extent of developing and improving the property to increase the sales the extent to which the taxpayer used advertising promotion or other activities to increase sales the use of a business office for the sale of property the character and degree of supervision or control the taxpayer exercised over any representative selling the property and the time and effort the taxpayer habitually devoted to the sales biedenharn realty co v united_states supra pincite 417_f2d_905 5th cir david taylor enters inc v commissioner tcmemo_2005_127 wood v commissioner tcmemo_2004_200 affd 138_fedappx_168 11th cir these factors are meant only to aid the finder of fact in determining on the entire record the taxpayer’s primary purpose for holding property they have no independent significance and individual comment on each factor is not necessary or required wood v commissioner supra b analysis we now apply these factors to the facts of this case petitioners purchased the property to build their dream home the record demonstrates that they sold the excess lots to dispose_of unwanted property not that they purchased the property primarily_for_sale_to_customers in the ordinary course of business petitioners looked at other properties but the one they purchased was in the school district where they wanted to live provided them with enough space to build their dream home and was much cheaper than the other properties they considered purchasing petitioners did not have the option to buy a smaller portion of the property when petitioners initially purchased the property they wanted to build a single-family home on it they planned a series of improvements to the property during this period mrs rice decided that she wanted neighbors petitioners disposed of the excess lots after subdividing the property and creating a homeowner’s association so that they could ensure a certain aesthetic and create a neighborhood in doing so they were protecting their home value and their investment by creating that aesthetic the number of lots petitioners sold in toto was small the court_of_appeals for the fifth circuit to which this case is appealable has held that substantiality and frequency of sales is among the most important factors biedenharn realty co v united_states supra pincite petitioners did not sell an average of a lot a year among the eight lots suitable for construction they sold one lot in three lots in one lot in one lot in and one lot in and they are holding one in reserve for their daughter these sales are few and infrequent in comparison to the sales in the cases respondent cites see eg biedenharn realty co v united_states supra pincite united_states v winthrop supra pincite the taxpayers in winthrop sold lots while the taxpayers in biedenharn realty co sold lots biedenharn realty co v united_states supra pincite united_states v winthrop supra pincite this case is more consistent with 32_tc_704 cited by petitioners in which proceeds from sales of lots over the course of four years were held to be eligible for capital_gains treatment petitioners made significant improvements to develop and sell the excess lots we note however that many of those improvements would have been necessary even had they not subdivided the property building their own residence on the property required significant expenditures_for improvements solicitation and advertising efforts and brokerage activities are also significant factors in analyzing whether property sales are eligible for capital_gains or ordinary treatment biedenharn realty co v united_states supra pincite- petitioners devoted very little time to the sale of the excess lots the lots were sold primarily to friends friends of friends and relatives other than posting a sign outside the subdivision petitioners did not advertise or promote the sale of lots petitioners’ solicitation and advertising efforts are more characteristic of those of investors than of dealers finally petitioners had full-time jobs and devoted little time to the sale of the excess lots lot sales accounted for a small percentage of their income each year and petitioners retained the proceeds rather than buying additional inventory petitioners were not real_estate developers had never developed land before and have never developed land since we conclude that petitioners purchased the property as an investment and not as property held for customers in the ordinary course of business the gain from the sale of excess lot is entitled to capital_gains treatment c sale to a related_party petitioners claimed a loss from the related_party sale respondent claims that petitioners are not entitled to recognize the loss petitioners do not address this issue on brief and we treat petitioners as having abandoned the issue see rule b accordingly petitioners are not entitled to a deduction for this loss and we hold for respondent on this issue ii accuracy-related_penalty we finally consider whether petitioners are liable for the accuracy-related_penalty under sec_6662 petitioners properly claimed capital_gains treatment from the sale of lot and maintained adequate_records they also cooperated with the audit of their taxes mr rice is a cpa he and mrs rice provided their records to their accountant who prepared their income_tax returns based upon all of the facts and circumstances we hold that petitioners are not liable for the accuracy-related_penalty to reflect the foregoing decision will be entered under rule
